Eisher, J.,
delivered the opinion of the court.
The plaintiffs below brought this action to recover a tract of land in the possession of the defendant; and the point for decision is, whether they could recover in the same action the rents or mesne profits to which they might show themselves entitled. The Pleading Act of 1850 in express terms provides for such a state of case; and while the complaint as to the claim for rents is not as certain as the pleading ought to be, even under the latitude allowed by the statute, yet as no objection was made on this ground, the court ought to have refused the defendant’s instruction that a recovery for rents could not be had.
Judgment reversed, and venire de novo awarded.
Note. — This is also the rule under the Revised Code. See Art. 20, p. 389.